Case: 18-40853   Document: 00514849734   Page: 1   Date Filed: 02/25/2019




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                              United States Court of Appeals
                                                                       Fifth Circuit

                               No. 18-40853                          FILED
                             Summary Calendar                 February 25, 2019
                                                                Lyle W. Cayce
                                                                     Clerk
MICHAEL HABINIAK,

             Plaintiff–Appellant

v.

MNB VENTURES, INCORPORATED, each in their individual capacity;
TEXAS NATIONAL BANK, each in their individual capacity; HERIBERTO
ALANIS, each in their individual capacity; HECTOR GUERRA, SR., each in
their individual capacity; HECTOR GUERRA, JR., each in their individual
capacity; CANDELARIO ONTIVEROS, each in their individual capacity;
JOE QUIROGA, each in their individual capacity; ABEL RODRIGUEZ, each
in their individual capacity; ATLAS, HALL & RODRIGUEZ, L.L.P., each in
their individual capacity; KITTLEMAN THOMAS LAW FIRM, each in their
individual capacity; C. WESLEY KITTLEMAN, each in their individual
capacity; CARLOS M. YZAGUIRRE, each in their individual capacity;
GUERRA LAW GROUP, each in their individual capacity; CARLOS L.
GUERRA, each in their individual capacity; DAVID J. LUMBER, each in
their individual capacity; MARIO E. RAMIREZ, JR., each in their individual
capacity; JAMES P. GRISSOM, each in their individual capacity; WILLIAM
A. CSABI, each in their individual capacity; DAVID J. BRADLEY, each in
their individual capacity; MICAELA ALVAREZ, each in their individual
capacity; MISSY MEDARY, each in their individual capacity; LAURA
HINOJOSA, each in their individual capacity; CHARLES MURRAY, each in
their individual capacity; RANDY CRANE, U.S. District Judge, each in their
individual capacity,

             Defendants–Appellees
     Case: 18-40853      Document: 00514849734         Page: 2    Date Filed: 02/25/2019



                                      No. 18-40853



                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 7:17-CV-343


Before SMITH, WIENER, and WILLETT, Circuit Judges.
PER CURIAM:*
       AFFIRMED. See 5TH CIR. R. 47.6.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

                                             2